
	

113 HR 4638 IH: To designate Union Station in Washington, DC, as the “Harry S. Truman Union Station”.
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4638
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Cleaver (for himself, Mr. Graves of Missouri, Ms. Norton, Mr. Long, Mr. Clay, Mr. Luetkemeyer, Mr. Smith of Missouri, Mrs. Wagner, Mr. Huffman, Mrs. Hartzler, and Mr. Yoder) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To designate Union Station in Washington, DC, as the Harry S. Truman Union Station.
	
	
		1.Harry S. Truman Union Station
			(a)DesignationUnion Station, located at 405 Massachusetts Avenue, NE., Washington, DC, shall be known and
			 designated as the Harry S. Truman Union Station.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Harry S. Truman Union Station.
			
